Title: To George Washington from Tobias Lear, 13 September 1793
From: Lear, Tobias
To: Washington, George


          
            My dear honored Sir,
            Portsmouth [N.H.] Septr 13th 1793
          
          The desire which Mrs Washington had the goodness to express to know how my little boy
            got through his journey, has given her the trouble of the inclosed letter, which You
            will be so kind as to do me the favor to give to her.
          I arrived here this morning with my young companion in good health, we met with no
            accident of any kind on the road. Of rain we had only a sprinkling one day, and such
            appeard to be the gratitude of the inhabitants in that part of the Country where it fell
            (near Boston) for a blessing so long wished for, that it gave me pleasure even to ride
            in it. The drough, particularly about Boston, has been so severe as leave the ground at
            this season without the appearance of verdure—and I was informed that in many places the
            farmers had been obliged to begin already to feed out their very scanty store of winter
            food to the half starved Cattle. Happily, however, the severity of the drough is not
            general, the Country about Boston has suffered most.
          I am happy to inform you that whenever I have, in the course of my journey, heard a
            sentiment expressed respecting the late measures of Government in regard to privateers,
            prizes &c.—it has been that of high approbation—and such seems to be the abhorrence
            in which the act of any Citizens of the U.S. engaging in that
            piratical species of warfare is viewed, that whoever may engage in it must expect, even
            if he should escape the punishement due by the laws to such crime, to be execrated by
            his fellow Citizens, at least in this quarter. I find however, that there is a very
            general & serious complaint of the capture of American Vessels by the West Indian
            Privateers. The trade of this part of the Country has suffered much thereby—and more
            evil is apprehended from the same source: But I presume proper & regular
            representations of this greeivance will be made to the Government.
          I shall leave this place for New York about the 25 of the present month.
          Among the Millions who pray for your health & happiness there is no one does it
            with more truth & sincerity than my dear honored Sir, Your grateful, affectionate
            & Obediant Servant
          
            Tobias Lear.
          
        